DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 12, drawn to a meniscus compensating device.
Group II, claim(s) 6-11 and 13, drawn to a prime reduction device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a low dosage fluid dispenser, the , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 10466264 B2 (Bammesberger et al.), hereinafter Bammesberger. 
Bammesberger teaches a low dosage dispenser (500) (Fig. 5) (Col. 6: lines 31-34) having a pump (502) that is fluidly connectable, as shown by pump (502) being used as the actuator for fluid (206) (Col. 8: lines 49-50).
During a telephone conversation with Michael Pettit on 30 JUL 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-5 and 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-11 and 13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pump outlet must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 1 recites the requirement “the dispenser having a pump therein that is fluidly connectable between a pump outlet and a nozzle portion of the dispenser” yet it 
Claims 2-5 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140213989 A1 (Kelly), hereinafter Kelly.
Regarding claim 1, Kelly teaches a meniscus compensating device (Fig. 1b, 2a) for a low dosage fluid dispenser, the dispenser (1) having a pump (Kelly Annotated Figure 1b) therein that is fluidly connectable between a pump outlet (Kelly Annotated Figure 1b) and a nozzle portion (Kelly Annotated Figure 1b) of the dispenser, and the pump being operable to dispense a predetermined dose of the fluid, as defined by the 
a fluid displacer (31), operable to displace a predetermined volume provided within a fluid column (66) defined between the pump outlet and a nozzle mouth (66) of the nozzle portion [0084]; 
wherein the fluid displacer displaces the predetermined volume during dispensation of a releasing dose from the dispenser pump as described by the release of an “exact dose” [0009] or a “precise dose” [0026]; and further 
wherein the fluid displacer is at least partially released as or after the pump outlet is closed following the dose dispensation as described during operation where the anvil applies pressure [0096], thereby enabling the fluid column defined between the pump outlet and the nozzle mouth of the nozzle portion to occupy the previously displaced predetermined volume [0072], which would necessarily cause a meniscus formed after the dose dispensation a terminal end of the fluid column at or near the nozzle mouth to come to rest at a substantively consistent predetermined position at or within the nozzle mouth. The meniscus will be formed at a substantively consistent predetermined position at the nozzle mouth as described in the operation [0076], the cutaway view of the bore (66) showing fluid position during various stages of operation (Fig. 2a, 3) and taking into account the ability of the dispenser of Kelly to dispense a predetermined volume.

    PNG
    media_image1.png
    1151
    820
    media_image1.png
    Greyscale

Kelly Annotated Figure 1b

Regarding claim 2, Kelly teaches the meniscus compensating device of claim 1.
Fig. 3 shows the second stage of operation wherein 
the fluid displacer (31) displaces a predetermined volume equivalent to and counteracting the volume of the fluid that is driven toward the nozzle mouth (66), as 

Regarding claim 3, Kelly teaches the meniscus compensating device of claim 1.
the fluid column isPage 2 of 6Application Serial No.: New application PATENT New U.S. National Stage filing based on PCT IUS201I/068362 DOCKET: PK-1249-USformed in a tube (11), preferably a resilient compressible tube or compliant tube [0076], and the fluid displacer is operable to at least partially compress the fluid column defined between the pump outlet (Kelly Annotated Figure 1b) and the nozzle mouth (66) of the nozzle portion (Kelly Annotated Figure 1b) where (31) compresses the fluid column near point (32), thereby transferring compressive force along the entire length of tube (11) towards the nozzle [0096].  

Regarding claim 4, Kelly teaches the meniscus compensating device of claim 1.
the fluid column is formed in a tube (11), preferably a resilient compressible tube or compliant tube[0076] and the fluid displacer (31) is operable to at least partially compress the fluid column defined between the pump outlet and the nozzle mouth of the nozzle portion [0096], and wherein the tube is a resilient compressible tube [0076] or compliant tube and the fluid displacer is operable to at least partially compress the fluid column defined between the pump outlet (Kelly Annotated Figure 1b) and the nozzle mouth (66) of the nozzle portion (Kelly Annotated Figure 1b) where (31) compresses the fluid column near point (32), thereby transferring compressive force along the entire length of tube (11) towards the nozzle [0096].


Kelly further teaches the fluid displacer (31) is an anvil (Abstract) operable to be pressed against a segment of a tube. The device of applicant features a fluid displacer corresponding to fluid displacer (31) of Kelly. With regard to a fluid displacer between the pump outlet and the nozzle mouth, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378, 380 (CCPA 1960).  Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 12, Kelly teaches a low dosage fluid dispenser, comprising: a pump (Kelly Annotated Figure 1b), the pump being fluidly connectable between a pump outlet (Kelly Annotated Figure 1b) and a nozzle portion (Kelly Annotated Figure 1b) of the dispenser (1), and the pump being operable to dispense a predetermined dose of the fluid, as defined by the interior volume of tube (11) between (13) and (14) [0081],through the pump outlet toward the nozzle portion; 
a meniscus compensating device (Kelly Annotated Figure 1b), having a fluid displacer (31), operable to displace a predetermined volume provided within a fluid column (66) defined between the pump outlet and a nozzle mouth (66) of the nozzle portion [0084]; 
wherein the fluid displacer displaces the predetermined volume during dispensation of a releasing dose from the dispenser pump as described by the release of an “exact dose” [0009] or a “precise dose” [0026]; and further 
.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2013142607 A1 discloses a dispenser comprising an anvil which compresses a section of tubing to administer a dose.
US 20130172831 A1 discloses a dispenser comprising a tube with a plurality of bends which is compressed to administer a dose.
US 20050053501 A1 discloses an apparatus in which pressure is applied to bend tubing during the administration of a dose.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781